

114 S1726 IS: Marijuana Businesses Access to Banking Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1726IN THE SENATE OF THE UNITED STATESJuly 9, 2015Mr. Merkley (for himself, Mr. Gardner, Mr. Bennet, Mr. Paul, Mr. Wyden, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo create protections for depository institutions that provide financial services to
			 marijuana-related businesses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Marijuana Businesses Access to Banking Act of 2015. 2.Safe harbor for depository institutionsA Federal banking regulator may not—
 (1)terminate or limit the deposit insurance or share insurance of a depository institution under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) or the Federal Credit Union Act (12 U.S.C. 1751 et seq.) solely because the depository institution provides or has provided financial services to a marijuana-related legitimate business;
 (2)prohibit, penalize, or otherwise discourage a depository institution from providing financial services to a marijuana-related legitimate business;
 (3)recommend, incentivize, or encourage a depository institution not to offer financial services to an individual, or to downgrade or cancel the financial services offered to an individual solely because—
 (A)the individual is a manufacturer or producer, or is the owner or operator of a marijuana-related legitimate business;
 (B)the individual later becomes an owner or operator of a marijuana-related legitimate business; or (C)the depository institution was not aware that the individual is the owner or operator of a marijuana-related legitimate business; and
 (4)take any adverse or corrective supervisory action on a loan to an owner or operator of— (A)a marijuana-related legitimate business solely because the business owner or operator is a marijuana-related business; or
 (B)real estate or equipment that is leased to a marijuana-related legitimate business solely because the owner or operator of the real estate or equipment leased the equipment or real estate to a marijuana-related legitimate business.
				3.Protections under Federal law
 (a)In generalIn a State or political subdivision that allows the cultivation, production, manufacturing, transportation, display, dispensing, distribution, sale, or purchase of marijuana pursuant to a law (including regulations) of the State or political subdivision, a depository institution and the officers, director, and employees of the depository institution that provides financial services to a marijuana-related legitimate business may not be held liable pursuant to any Federal law (including regulations)—
 (1)solely for providing the financial services pursuant to the law (including regulations) of the State or political subdivision; or
 (2)for further investing any income derived from the financial services.
 (b)ForfeitureA depository institution that has a legal interest in the collateral for a loan made to an owner or operator of a marijuana-related legitimate business, or to an owner or operator of real estate or equipment that is leased to a marijuana-related legitimate business, shall not be subject to criminal, civil, or administrative forfeiture of that legal interest pursuant to any Federal law for providing the loan.
 4.Rule of constructionNothing in this Act shall require a depository institution to provide financial services to a marijuana-related legitimate business.
 5.Requirements for filing suspicious activity reportsSection 5318(g) of title 31, United States Code, is amended by adding at the end the following:  (5)Requirements for marijuana-related businessesA financial institution or any director, officer, employee, or agent of a financial institution that reports a suspicious transaction pursuant to a marijuana-related legitimate business (as defined in section 6 of the Marijuana Businesses Access to Banking Act of 2015) shall comply with appropriate guidance issued by the Financial Crimes Enforcement Network. The Secretary shall ensure that the guidance is consistent with the purpose and intent of the Marijuana Businesses Access to Banking Act of 2015 and does not inhibit the provision of financial services to a marijuana-related legitimate business in a State or political subdivision of a State that has allowed the cultivation, production, manufacturing, transportation, display, dispensing, distribution, sale, or purchase of marijuana pursuant to law or regulation of the State or political subdivision..
 6.DefinitionsIn this Act: (1)Depository institutionThe term depository institution means—
 (A)a depository institution as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));
 (B)a Federal credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or
 (C)a State credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (2)Federal banking regulatorThe term Federal banking regulator means each of the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the National Credit Union Administration, or any Federal agency or department that regulates banking or financial services, as determined by the Secretary of the Treasury.
 (3)Financial serviceThe term financial service means a financial product or service as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481).
 (4)ManufacturerThe term manufacturer means a person who manufactures, compounds, converts, processes, prepares, or packages marijuana or marijuana products.
 (5)Marijuana-related legitimate businessThe term marijuana-related legitimate business means a manufacturer, producer, or any person that— (A)participates in any business or organized activity that involves handling marijuana or marijuana products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing marijuana or marijuana products; and
 (B)engages in such activity pursuant to a law established by a State or a political subdivision of a State.
 (6)MarijuanaThe term marijuana has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802). (7)Marijuana productThe term marijuana product means any article which contains marijuana, including an article which is a concentrate, an edible, a tincture, a marijuana-infused product, or a topical.
 (8)ProducerThe term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of marijuana.
 (9)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States.